Exhibit 10.3

 

SEVERANCE AGREEMENT

 

                This agreement is made between Commerce One Operations, Inc.
(“Commerce One”), a Delaware Corporation, and Charles Boynton (“Mr. Boynton”).  
In consideration for Mr. Boynton’s continued employment at Commerce One, the
sufficiency of which both parties expressly acknowledge, Commerce One agrees as
follows:  Except in the event of a Change of Control (as defined in the Change
of Control Severance Agreement between Commerce One and Boynton dated June 5,
2002 (“Change of Control Agreement”)) in which case the terms of the Change of
Control Agreement shall govern, Commerce One shall pay Mr. Boynton up to six (6)
months of salary and health and dental benefits (to the extent such benefits may
be offered during such period under the applicable plan) at his current salary
and benefits-election levels as of the time of termination, if any of the
“Triggering Events” set forth below occur between July 1, 2002 and June 30,
2003.  The parties agree and understand that this Agreement will expire on July
1, 2003.

 

Payments under this Agreement will be made on a normal payroll cycle on a
semi-monthly basis until the six-month period is completed, or until Mr. Boynton
begins new employment as described below.  To the extent Mr. Boynton is entitled
to separation benefits under WARN or any comparable state statute, or under the
Company’s severance plan as it exists at the time of the Triggering Events, he
will receive those benefits in full.  However, any benefits Mr. Boynton receives
under WARN, or as severance, will count toward the six-month salary continuation
so that the Company’s salary payments to Mr. Boynton will not exceed a total of
six (6) months.  The Triggering Events are as follows:

 

(1)          Commerce One terminates Mr. Boynton’s employment due to a
Company-initiated reduction in force; or

 

(2)          Without good cause, if: (i) Commerce One terminates Mr. Boynton or
(ii) Commerce One, without Mr. Boynton’s express written consent, significantly
reduc­es his title, duties, authority or responsibilities, relative to the
Employee’s title, duties, authority or responsibilities as in effect immediately
prior to such reduction, or the assignment to Employee of such reduced title,
duties, authority or responsibilities.  For purposes of this agreement, good
cause is defined as (1) a material failure by Mr. Boynton in the performance of
his job duties, which has not been cured after thirty days written notice by
Commerce One; (2) conviction of a felony of any type; (3) theft,
misappropriation, or embezzlement; (4) self-dealing, breach of fiduciary duty,
breach of confidentiality or breach of any other obligation to Commerce One as
set forth in any Company policy or any written agreement between Commerce One
and Mr. Boynton; (4) illegal use, possession or sale of illegal drugs; (5) death
or a disability that prevents Mr. Boynton from performing any essential function
of his position.;

 

Any payments to be made under provisions (1) or (2) above shall cease if Mr.
Boynton obtains other full-time employment during the six-month period. 
Payments will stop as of the day on which the new employment begins.  Within
three days of accepting full-time employment during the six-month period, Mr.
Boynton shall notify Commerce One’s Chief Administrative Officer of the
acceptance.  The parties expressly agree that failure by Mr. Boynton to provide
such notice will constitute a material breach of this Agreement. 
Notwithstanding the above, to the extent the Company has a severance plan in
effect at the time of the Triggering Events that allows departing employees at
Mr. Boynton’s level to receive severance payments for some period of time
regardless of whether or not they obtained other employment after separation
from the Company (as of the Effective Date, this period is two months), this
Agreement will provide

 

 

--------------------------------------------------------------------------------


 

the same benefit to Mr. Boynton.  Similarly, if at the time of the Triggering
Events the Company has a severance plan in effect that would otherwise provide
Mr. Boynton with greater salary or benefits than would this Agreement, Mr.
Boynton will receive the greater salary or benefits provided by that severance
plan instead of those provided by this Agreement.

 

This agreement and the Change of Control Agreement constitute the entire
understanding between the parties with respect to the subject matter hereof and
supersede and cancel all prior or contemporaneous agreements, whether oral or
written.  Notwithstanding the foregoing, nothing herein shall affect the
Employee Proprietary Information and Inventions Agreement dated November 30,
1999 and the Indemnification Agreement dated June 1, 2002 between Mr. Boynton
and Company, each of which shall remain in full force and effect in accordance
with their terms.  All waivers must be in writing, and failure at any time to
require the other party’s performance of any obligation under this Agreement
shall not affect the right to require future performance of that obligation. 
This Agreement shall be governed by the laws of the State of California.  All
disputes arising from this agreement, or relating to this agreement, shall be
subject to the exclusive jurisdiction of the courts in the State of California. 
If any provision of this Agreement is ruled invalid or unenforceable, such
invalidity or unenforceability will have no effect on the other provisions of
this Agreement.  In its place, a suitable and equitable provision will be
substituted to carry out, so far as may be valid and enforceable, the intent and
purpose of the invalid or unenforceable provision.

 

 

Dated:

July 29, 2002

 

/s/ Charles Boynton

 

 

Charles Boynton

 

 

 

Dated:

July 29, 2002

 

/s/ Diana Jacobs

 

 

Diana Jacobs,

 

 

Chief Administrative Officer

 

 

For Commerce One Operations, Inc.

 

2

--------------------------------------------------------------------------------